McCullen, J.
This motion is granted and the judgment debtor is ordered to pay to the judgment creditor 10% of all *344income received by her on and after October 1, 1943. Such 10% is to be paid in monthly installments on or before the 15th of the month succeeding the month in which such income was received. These payments, when, made, are to be applied in reduction of the judgment and shall continue until the same is fully satisfied.
It appears that the debtor’s only income consists of voluntary contributions made to her by her son. He has made these contributions for a long period of time and for the past several years they have aggregated some $8,000 yearly. The payments have been made to her monthly. Such contributions are income subject to the provisions of section 793 of the Civil Practice Act. (See Bergman v. Buechler, 249 App. Div. 553.) The son of the debtor, by affidavit filed in her behalf, states that he is unwilling to have any of the moneys contributed by him to his mother applied toward the payment of this creditor’s judgment, and hence, in the event the court requires her to use part thereof for such purpose, he shall not continue to make such contributions. In this event the debtor will receive no income and hence be under no duty to make any payments to the creditor pursuant to this order. On the other hand, should she continue to receive payments from her son, then the duty devolves upon her to comply with the order.